Citation Nr: 0003137	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  98-11 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an initial, compensable rating for 
residuals of fracture of the 3rd and 4th metatarsals of the 
right foot.

2.  Entitlement to service connection for a chronic low back 
disability.

3.  Entitlement to service connection for a chronic right 
knee disability.

4.  Entitlement to service connection for a chronic left knee 
disability.

5.  Entitlement to service connection for chronic bilateral 
arch disability.

6.  Entitlement to service connection for bilateral shin 
splints.

7.  Entitlement to service connection for residuals of left 
hand puncture injury.

8.  Entitlement to service connection for residuals of right 
hand crush injury.

9.  Entitlement to service connection for residuals of injury 
to the chest and ribs.

10.  Entitlement to service connection for a chronic skin 
disorder (claimed as tinea versicolor).

11.  Entitlement to service connection for residuals of 
excision of nevi from the right leg.

12.  Entitlement to service connection for left inguinal 
hernia and swollen testicles.

13.  Entitlement to service connection for chronic bilateral 
eye disability.


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1993 to 
August 1997.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Salt Lake City Regional Office (RO) January 1998 rating 
decision which granted service connection for residuals of 
fracture of the 3rd and 4th metatarsals of the right foot, 
assigning a noncompensable rating, and denied service 
connection for low back, bilateral knee, and bilateral arch 
disabilities, bilateral shin splints, residuals of left and 
right hands injuries, residuals of chest and ribs injury, 
residuals of right leg incision, tinea versicolor, left 
inguinal hernia and swollen testicles, and vision impairment.

Appellate consideration of entitlement to an initial, 
compensable rating for residuals of right 3rd and 4th 
metatarsals fracture is held in abeyance pending completion 
of the development requested in the remand below.


FINDINGS OF FACT

1.  There is a current medical diagnosis of bilateral 
chondromalacia patella, bilateral shin splints, residuals of 
left hand puncture injury, right leg scarring, and left 
inguinal hernia (associated with intermittent testicular 
swelling), which are shown to have had their onset during the 
veteran's active service.

2.  It is plausible that low back and right hand disabilities 
and a skin disorder (claimed as tinea versicolor) may be 
linked to the veteran's period of active service.

3.  There is no current medical diagnosis of chronic organic 
disability involving the veteran's foot arches, chest, ribs, 
or eyes.  


CONCLUSIONS OF LAW

1.  The veteran's right knee chondromalacia patella was 
incurred during active service.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 1991).

2.  The veteran's left knee chondromalacia patella was 
incurred during active service.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 1991).

3.  The veteran's bilateral shin splints were incurred during 
active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 1991).

4.  Residuals of left hand puncture injury, manifested by a 
scar, were incurred during active service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 1991).

5.  Residuals of right leg incisions, manifested by two 
scars, were incurred during active service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 1991).

6.  Left inguinal hernia, associated with intermittent 
testicular swelling, was incurred during active service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 1991).

7.  The claim of service connection for a chronic low back 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

8.  The claim of service connection for a chronic right hand 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

9.  The claim of service connection for a chronic skin 
disorder (claimed as tinea versicolor) is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

10.  The veteran has not presented a well-grounded claim of 
service connection for chronic bilateral arch disability.  
38 U.S.C.A. § 5107(a) (West 1991).

11.  The veteran has not presented a well-grounded claim of 
service connection for residuals of injury to the chest and 
ribs.  38 U.S.C.A. § 5107(a) (West 1991).

12.  The veteran has not presented a well-grounded claim of 
service connection for chronic bilateral eye disability.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by the veteran's period of active wartime service.  
38 U.S.C.A. § 1110.  Service connection may also be allowed 
on a presumptive basis for arthritis, if the disability 
becomes manifest to a compensable degree within one year 
after the veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1999).  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124, 126-127 (1993).  The Court established the 
following rules with regard to claims addressing the issue of 
chronicity.  Chronicity under the provisions of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  A lay person is competent to testify 
only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1999).  

The threshold question is whether the veteran has presented 
evidence that his claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A mere 
allegation that a disability is service connected is not 
sufficient; the veteran must submit evidence in support of 
his claim which would justify a belief by a fair and 
impartial individual that the claim is plausible.  In order 
for a claim to be well grounded, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and a current disability (medical 
evidence).  See Caluza v. Brown, 7 Vet. App. 498 (1995). 

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible is required to establish a 
well-grounded claim.  Libertine v. Brown, 9 Vet. App. 521 
(1996); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A lay 
person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994).  Thus, lay statements 
regarding a medical diagnosis or causation do not constitute 
evidence sufficient to establish a well-grounded claim under 
38 U.S.C.A. § 5107(a).

Pre-service medical records reveal that the veteran sustained 
head trauma in February 1991, resulting in blurred vision.  
An undated medical examination report indicates, in pertinent 
part, that he experienced blurred vision and decreased 
temporal field vision in the left eye; a history of left knee 
and right ankle injuries was indicated on examination.  On 
follow-up examination in April 1991, left eye vision was 
20/30; it was indicated that examination was normal.  On 
medical examination in December 1991, a history of concussion 
in March 1991 was noted, but no residual disability was 
indicated.

The veteran's service medical records reveal a report of 
history of concussion on service entrance medical examination 
in August 1993; on examination, it was indicated that his 
post-concussion syndrome resolved completely; uncorrected 
vision in the left eye was 20/20.  On head, eyes, ears, nose, 
and throat examination in October 1993, visual fields were 
full to confrontation.  In May 1994, he sought treatment for 
white, scaly, and itchy spots on his shoulders and chest; on 
examination, tinea versicolor was diagnosed.  In June 1994, 
he indicated he had two moles on the right leg, one 
centimeter (cm) each; nevo-cellular nevi, in the right 
popliteal region and at the right calf, were diagnosed; 
excision of the nevi was performed in August 1996 (in August 
1996, the nevi were noted to have increased in size, to 8 cm 
by 1 cm, and 5 cm by 5 cm each).  In July 1995, he reported a 
3-week history of a swollen right testicle, but examination 
revealed no abnormality.  In March 1997, he indicated that 
his eyes were very sensitive to light; on examination, vision 
in the eyes was 20/20, and photophobia was diagnosed; it was 
indicated that internal and external health was normal.  On 
service separation medical examination in June 1997, he 
reported a history of "bad" stomach pain with vomiting and 
head trauma, and uncorrected visual acuity in the eyes was 
20/20.  

The service medical records reveal a December 1993 report of 
a 3-week history of radiating low back pain, reportedly 
having had its onset during weight-lifting exercises.  On 
examination, range of motion of the low back was decreased 
and associated with discomfort, and mechanical low back pain 
was diagnosed.  In March 1994, the veteran fell on the right 
knee, contusing the right patella and resulting in knee pain.  
In September 1994, he complained of pain and erythema of the 
left hand following a pinching injury by a tracked vehicle 
equipment; on examination, a 1 cm by 1 cm open sore was noted 
on the left hand, and left hand cellulitis was diagnosed.  In 
October 1994, he reported bilateral shin pain due to trauma; 
on examination, shin splints were diagnosed.  In March 1995, 
he sustained left knee contusion in a motor vehicle accident 
resulting in pain and requiring intermittent follow-up 
treatment.  In November 1995, he sustained low back trauma 
during field exercises resulting in pain; on examination, low 
back strain was diagnosed.  In March 1996, he contused both 
shins at work, resulting in pain and bruising of the shins.  
In April 1996, he reportedly dropped a 120-pound object on 
his chest resulting in ribs and chest pain, increasing with 
inspiration.  In May 1996, he sustained a crushing injury to 
the right hand when a vehicle tire fell on his hand; on 
follow-up examination later in May 1996, it appeared that the 
hand had been fractured, but a fracture was unconfirmed by X-
ray.  In July 1996, he reported a one week history of pain in 
both arches after a 7-mile run during training; on 
examination, he denied prior history of arch symptoms, but 
noted a history of shin splints; on examination, there was no 
evidence of bone or joint fracture and possible stress 
process was diagnosed; he received intermittent follow-up 
treatment due to pain in the feet.  In September 1996, he 
indicated that his knees were painful.  On service separation 
medical examination in June 1997, he reported a history of 
swollen or painful joints, broken bones, recurrent back pain, 
and foot trouble.  

On VA eye examination in October 1997, the veteran complained 
of "twitching" of the left eye and intermittent decreased 
vision, improved with "blinking" of the eye.  On 
examination, uncorrected distant vision was 20/25 (pin hole) 
to 20/20 in the left eye, and 20/20 on the right.  The 
examiner indicated that the eye examination was normal, but 
the veteran may have dry eyes.  

On VA genitourinary examination in October 1997, it was 
indicated that the veteran developed left inguinal hernia in 
1993 which was occasionally symptomatic since that time (left 
testicle swelling and pain).  On examination, a small left 
inguinal hernia was present to palpation; the testicles were 
non-tender and of normal size and contour.  Left inguinal 
hernia was diagnosed.  The examiner indicated that the 
occasional testicle swelling was due to hernia with 
herniation into the scrotum.  

On VA orthopedic examination in October 1997, the veteran 
indicated that he sustained multiple injuries in service, 
including to the right leg, right and left hand, low back, 
the ribs, knees, feet, and ankles.  On examination, 
paraspinal muscle tenderness was noted at L4-5; range of 
motion of the knees was reduced, and there was evidence of 
bilateral lateral patellar tilt; two well-healed scars were 
noted at the posterior aspect of the right leg, not 
associated with muscle defect or dysfunction; examination of 
the chest and rib cage revealed no evidence of 
sternoclavicular or other sternal subluxation; the chest was 
intact with no particular point tenderness to touch; 
examination of the left hand revealed evidence of a small 
puncture wound at the distal radial aspect of the index 
metacarpal; the ring finger metacarpophalangeal joint was 
mildly tender; examination of the right hand revealed no 
evidence of any residuals of injury; examination of the shins 
revealed some discomfort in the anterior compartment, 
bilaterally.  X-ray studies of the knees, lumbar spine, the 
right hand, and rib cage were normal.  The examiner indicated 
that the veteran sustained multiple injuries during service; 
in his opinion, such injuries were productive of "very 
minimal disability."  The clinical assessment was: (1) 
overuse stress-pull injury to both feet with no current 
evidence of any stress-pulls on either foot; (2) two post-
incision scars of the right leg, well-healed and not 
associated with muscle or vascular defect; (3) bilateral shin 
splints (an overuse injury), currently under control; (4) 
bilateral chondromalacia patella (an overuse injury, 
currently under control); (5) right hand crush fracture with 
"no significant sequelae" and full range of motion of the 
wrist and fingers; (6) puncture injury to the left hand with 
a residual scar, but no significant neurologic or vascular 
impairment; (7) low back strain, productive of intermittent 
pain; and (8) chest contusion with apparent "cracking" of 
the 10th and 11th rib, with no residual disability.  

On VA general medical examination in October 1997, the 
veteran indicated that his eyes were sensitive to bright 
sunlight and that he wore over-the-counter sunglasses while 
outdoors in bright sun; he denied having prescribed 
corrective lenses.  He indicated that he experienced an itchy 
rash on his neck, chest and shoulders during the summer, 
noting that the rash disappeared almost completely during the 
winter.  On examination, there were no acute or chronic skin 
lesions, but a 2-millimeter pigmented papule was noted over 
the right lower lateral neck; examination of the eyes was 
normal.  Photosensitivity to bright sunlight and scaly itchy 
rash occurring only during hot summer months with a residual 
single lesion representing skin allergy to exposure to hot, 
bright sun were diagnosed.  

In July 1998, the veteran submitted to the RO color 
photographs (reportedly depicting himself) showing faint 
scars on the right leg, left ankle, and left hand.

Based on the foregoing, the Board finds that the evidence 
supports service connection for bilateral knee disability 
diagnosed as chondromalacia patella, bilateral shin splints, 
left hand scar (a residual of left hand puncture injury), two 
scars at the right leg (residuals of right leg nevi 
excision), and left inguinal hernia with intermittent 
swelling testicles.  Although a history of left knee injury 
was indicated during an (undated) medical examination prior 
to the veteran's active service period, disability or 
impairment involving the knees, shins, left hand, right leg, 
and/or inguinal hernia were not found on service entrance 
medical examination in August 1993.  As discussed above, he 
received intermittent medical treatment for the 
aforementioned disabilities/injuries during active service 
and, although no pertinent chronic disabilities were 
diagnosed on service separation medical examination in June 
1997, such disabilities were clearly diagnosed on VA medical 
examinations immediately (within about two months) after 
service separation.

The Board notes that the VA examiners suggested in October 
1997, that the veteran's disability, overall, was productive 
of only minimal impairment.  Nevertheless, chronic 
disabilities involving both knees (chondromalacia patella), 
bilateral shin splints, residuals of left hand injury 
(manifested by a well-healed scar), residuals of nevi 
excision from the right leg (manifested by two well-healed 
scars), and left inguinal hernia (productive of intermittent 
testicular swelling) were diagnosed on examination.  As the 
entirety of the evidence of record indicates, such 
disabilities were not evident prior to his active service 
period, they necessitated medical treatment during active 
service, and they were diagnosed within a short time after 
service separation.  Thus, resolving the benefit of any doubt 
in the veteran's favor, the Board finds that his current 
bilateral chondromalacia patella, bilateral shin splints, 
left hand scar, two scars at the right leg, and left inguinal 
hernia (productive of intermittent testicular swelling) 
developed during active service.  38 C.F.R. § 3.102 (1999).

With regard to the claims of service connection for chronic 
low back and right hand disabilities and a skin disorder 
(claimed as tinea versicolor), the Board finds that the 
claims are well grounded as they are capable of 
substantiation.  38 U.S.C.A. § 5107(a).  This finding is 
based on the veteran's assertion that he experienced 
recurrent symptoms of low back and right hand pain since 
injuries in service, and that he experienced recurrent 
dermatological symptoms during the summer months since active 
service.  The Board notes that although he is not competent 
to provide a medical diagnosis of a chronic disability, or to 
relate current disability to a specific cause, he is 
competent to state that he experienced personally observable 
symptoms in service.  See Cartright v. Derwinski, 2 Vet. 
App. 24 (1991).  

As discussed above, the veteran's service medical records 
reveal intermittent treatment for low back and right hand 
pain following injury and trauma; he was also treated for 
dermatologic symptoms (diagnosed as tinea versicolor) in May 
1994; post service medical evidence, consisting of VA medical 
examination reports in October 1997, reveals that there was 
"no significant sequelae" following the in-service right 
hand injury, that he experienced intermittent pain due to low 
back strain, and that he experienced an itchy and scaly rash 
during the summer months.  Although only a single lesion on 
the skin was noted on dermatologic evaluation in October 
1997, the veteran's skin disorder may have been in an 
inactive stage at the time of the examination; such 
examination was not performed during a hot summer month, and 
the veteran's contention that chronic dermatologic disorder 
manifests itself during the summer is supported by his 
service medical records showing treatment for tinea 
versicolor in May 1994.  

As the evidence of record reveals that the veteran sustained 
low back and right hand trauma in service and experienced low 
back and right hand symptomatology within a short time after 
service separation, and that he initially sought medical 
treatment for a skin disorder during active service, his 
claims are deemed well grounded.  38 U.S.C.A. § 5107(a).

Regarding the claims of service connection for chronic 
bilateral arch disability, residuals of chest/rib-cage 
injury, and vision impairment, the Board finds that such 
claims are not well grounded.  In particular, while service 
medical records reveal reports of pain and discomfort 
involving the feet, that he sustained trauma to the 
chest/rib-cage when a heavy object fell on his chest in April 
1996, and that his eyes were sensitive to bright sunlight, 
chronic organic disability involving the arches of the feet, 
chest and/or rib-cage, or the eyes was not found at the time 
of the June 1997 service separation medical examination, on 
VA medical examination in October 1997, or indeed at any 
other time since separation from service.  As noted above, 
the pertinent medical history was discussed and evaluated on 
VA medical examinations in October 1997; yet, the examiners 
opined that there was no evidence of stress-pull injury 
involving either foot, that there was no residual disability 
from in-service chest contusion and reported cracking of the 
ribs, and that there was no disability involving the eyes 
(but it was noted that his eyes were sensitive to bright 
sunlight and he wore over-the-counter sunglasses).  
Accordingly, as there is no current confirmed diagnosis of 
organic disability of the veteran's arches, chest and/or rib-
cage, or eyes, the claims must be denied as not well 
grounded.  See Rabideau, 2 Vet. App. 14; see also Brammer v. 
Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of 
a present disability there can be no valid claim).

The Board is mindful of the veteran's contention that he 
currently has chronic disabilities involving the arches, 
chest and rib-cage, and eyes, and that such disability is 
related to service.  While the credibility of his contention 
is not challenged and his competence to testify with regard 
to observable symptoms of recurrent pain and vision 
impairment is noted, consistent with Cartright, 2 Vet. 
App. 24, he is simply not competent, as a layman, to render a 
medical diagnosis of chronic organic disability of the 
arches, chest/rib-cage, or eyes, or to provide an etiological 
link between in-service symptoms and any current 
symptomatology.  See Grivois, 6 Vet. App. at 140, citing 
Espiritu, 2 Vet. App. at 494. 

Finally, the evidence of record does not show, nor is it 
contended by or on behalf of the veteran, that the claimed 
disability involving the arches, chest/rib-cage, or eyes is 
related to combat service; thus, 38 U.S.C.A. § 1154(b) is 
inapplicable to such claims.

If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, VA does not have a duty to assist the veteran in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 
1 Vet. App. at 81-82.  

The RO has advised the veteran of the evidence necessary to 
establish a well-grounded claim, and he has not indicated the 
existence or availability of any medical evidence (not 
already of record) that would well ground his claims of 
service connection for chronic disabilities involving the 
arches, chest/rib-cage, or the eyes.  Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997).


ORDER

Service connection for right and left knee chondromalacia 
patella, bilateral shin splints, residuals of left hand 
injury manifested by a scar, residuals of nevi excision from 
the right leg manifested by scars, and left inguinal hernia 
with intermittent testicular swelling is granted.

The claims of service connection for a chronic low back 
disability, right hand disability, and skin disorder (claimed 
as tinea versicolor) are well grounded.

Service connection for chronic bilateral arch disability, 
chest/rib-cage disability, and bilateral eye disability is 
denied.


REMAND

If a claim is well grounded (as are the veteran's claims of 
service connection for chronic low back and right hand 
disability and a skin disorder, claimed as tinea versicolor), 
VA has a duty to assist the veteran in the development of 
facts pertinent to his claim, see 38 U.S.C.A. § 5107(b), 
which includes a thorough VA examination.  Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121 (1991).  

Although he underwent VA medical examination in October 1997, 
at which time the pertinent history and contemporaneous 
complaints referable to the claimed low back and right hand 
disability and skin disorder were discussed, the nature of 
such disability is unclear; with regard to the low back 
disability, the examiner indicated in October 1997 that the 
veteran experienced intermittent pain due to low back strain; 
with regard to the right hand, it was indicated that that 
there was "no significant sequelae" following in-service 
injury; with regard to the skin disorder, it was indicated 
that he had scaly and itchy rash during the summer months 
(the examination was performed in the Fall).  Thus, the Board 
believes that clarification should be sought, including a 
review of the veteran's entire claims file to determine the 
nature and etiology of any chronic low back and right hand 
disability and skin disorder which may now be present.  See 
Suttmann v. Brown, 5 Vet. App. 127, 137 (1993).  It should be 
noted that neither the veteran nor the Board may make medical 
determinations.  Grottveit v. Brown, 5 Vet. App. 91 (1993).

The evidence of record indicates that the veteran's recurrent 
skin disorder may manifest itself during certain times of the 
year and may be dormant during other times.  Thus, an attempt 
should be made to conduct a VA dermatological examination 
requested below during an active stage of the disability, see 
Ardison v. Brown, 6 Vet. App. 405 (1994).

With regard to the claim of a compensable rating for the 
veteran's service-connected residuals of right 3rd and 4th 
metatarsal fractures, the Board finds that the claim is well 
grounded as it is capable of substantiation.  Murphy, 1 Vet. 
App. 78.  This finding is based on his assertion that 
impairment from such disability is greater than the currently 
assigned noncompensable evaluation reflects.  Shipwash v. 
Brown, 8 Vet. App. 218 (1995).  If a claim is well grounded, 
VA has a duty to assist in the development of facts pertinent 
to the claim (38 U.S.C.A. § 5107(b)) including a pertinent, 
thorough VA medical examination.  Hyder, 1 Vet. App. 221.

Most recent VA orthopedic examination, performed in October 
1997, showed a healed fracture of the 3rd and 4th metatarsals 
of the right foot (without evidence of degenerative changes).  
The examiner indicated that the fracture healed without 
"significant" deformity and he did not "expect" the 
veteran to experience "significant" pain due to the 
disability.  The aforementioned medical opinion regarding the 
severity of the service-connected residuals of a fracture of 
the right 3rd and 4th metatarsals does not adequately address 
the extent of any functional impairment resulting therefrom, 
including during flare-ups of symptoms in relation to 
objective manifestations of the service-connected right foot 
disability.  Thus, re-examination of the veteran's service-
connected right foot disability is warranted in compliance 
with all applicable sections of 38 C.F.R. Part 4, 
particularly §§ 4.40 and 4.45, as well as DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

In view of the foregoing, the remaining issues on appeal are 
REMANDED for the following action:

1.  The RO should obtain from the 
veteran the names, addresses, and 
approximate dates of treatment of all 
medical care providers who treated him 
for the service-connected residuals of 
right 3rd and 4th metatarsal fractures 
and any low back, right hand, and 
dermatologic disorders since service.  
After any necessary information and 
authorizations are obtained from the 
veteran, any such pertinent records of 
treatment, VA or private, (not already 
of record) should be obtained and added 
to the claims folder.  

2.  Then, the veteran should be afforded 
a VA orthopedic examination to determine 
the nature and etiology of all low back 
and right hand disabilities now present, 
and the nature and severity of the 
service-connected residuals of right 3rd 
and 4th metatarsal fractures.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with this request for medical opinion, 
and any report must reflect the 
examiner's review of pertinent evidence 
in the claims folder.  

Regarding the claimed low back and right 
hand disabilities, the examiner should 
be asked to provide an opinion whether 
it is at least as likely as not that any 
back or right hand disability found is 
causally related to service, keeping in 
mind the nature of the veteran's service 
(to the extent possible, the examiner 
should be asked to comment on whether 
in-service back and right hand pathology 
may be distinguished from post-service 
pathology, and if so, the examiner 
should be requested to explain such 
distinction).  If any of the foregoing 
cannot be determined, the examiner 
should so state for the record.

With regard to the service-connected 
residuals of right 3rd and 4th metatarsal 
fracture, any pertinent pathology 
present should be discussed, and all 
appropriate testing conducted.  The 
examiner should elicit all of the 
veteran's subjective complaints 
concerning his right foot disability 
and provide an opinion as to whether 
there is adequate pathology present to 
support each of his subjective 
complaints of pain.  The examiner 
should comment on the severity of these 
manifestations on the veteran's ability 
to function in the employment arena.  
Symptomatology associated with the 
service-connected right foot disability 
should be distinguished from any 
nonservice-connected right foot 
symptomatology.  If it is impossible to 
distinguish the symptoms, the examiner 
should so state for the record.  The 
examiner should also comment on whether 
there are other objective indications 
of the extent of the veteran's pain, 
such as visible manifestations on 
movement of the right foot and 
functional impairment due to pain. 

3.  The veteran should be afforded a VA 
dermatological examination to determine 
the nature and etiology of skin 
disorders which may now be present.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination; the examination 
report must reflect the examiner's 
review of the claims folder.  Any 
testing and/or clinical studies, deemed 
necessary, should be performed.  The 
examiner is requested to provide an 
opinion as to the origin/etiology and 
likely date of onset of any skin 
disorder, including whether it is at 
least as likely as not that there is a 
causal relationship between any such 
disorder and active service (to the 
extent possible, the examiner should be 
asked to comment on whether in-service 
symptomatology may be distinguished from 
post-service symptoms, and if so, the 
examiner should be requested to explain 
such distinction), keeping in mind the 
nature and circumstances of the 
veteran's service.  If any of the 
foregoing cannot be determined, the 
examiner should so state for the record.

4.  The RO review of the veteran's 
increased rating claim should include in 
its readjudication of the evidence 
consideration of 38 C.F.R. §§ 4.40 and 
4.45, and should specifically document 
consideration of 38 C.F.R. § 3.321(b)(1) 
(1999).  See Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996) (the Board is 
precluded from assigning an 
extraschedular rating in the first 
instance).

5.  The RO should carefully review the 
examination reports and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

If the benefits sought on appeal are not granted, the veteran 
should be provided a supplemental statement of the case and 
afforded an opportunity to respond.  The case should then be 
returned to the Board review.  The veteran has the right to 
submit additional evidence and argument on the matters 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 



